Citation Nr: 0631758	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  01-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a fracture of the 6th cervical 
vertebra.  

2.  Entitlement to restoration of a 100 percent disability 
evaluation for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran retired from active duty in September 1970 after 
completing more than 22 years of active military service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In September 2003 the Board remanded this case to the RO for 
further development.  The case was returned to the Board and 
in August 2005, the Board remanded the case again to the RO 
for further development.  

The issue of restoration of a 100 percent evaluation for 
prostate cancer is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.    


FINDINGS OF FACT

1.  Prior to September 23, 2002, the disability of the 
cervical spine was objectively manifested by demonstrable 
limitation of motion or satisfactory evidence of painful 
motion that was not more than moderate in severity; there 
were no objective neurological manifestations such as 
sensory loss or motor impairment to support more than 
moderate intervertebral disc syndrome (IVDS).

2.  From September 23, 2002, the cervical spine disability 
is not manifested by incapacitating episodes or persistent 
or chronic neurological manifestations more than mild in the 
left upper extremity, cervical spine forward flexion is 22-
35 degrees and the combined range of motion greater than 170 
degrees, and there is no additional range of motion lost 
from repeated range of motion testing. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals of a fracture of the 6th cervical 
vertebra have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5290, 5293 (effective prior to and as amended effective 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235, 5243 (effective September 26, 2003, adding Diagnostic 
Codes 5235 to 5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 (2005).  
The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO letter in May 2001, and thereafter RO letters in May 
2004 and September 2005 pursuant to the September 2003 and 
August 2005 Board remands, respectively, informed the 
veteran of the provisions of the VCAA and he was advised to 
identify any evidence in support of the claim that had not 
been obtained.  The VCAA specific letter informed the 
veteran that VA would obtain pertinent federal records.  The 
veteran was informed that VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate the claim as required by 
Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  The VCAA notice 
in this case was not provided to the veteran prior to the 
AOJ adjudication of the claim and as a result the timing of 
the notice does not comply with the express requirements of 
the law as discussed in Pelegrini.  However, the 
comprehensive VCAA notice was issued prior to and pursuant 
to the Board remands and it was issued prior to the RO 
reviewing the claim again in April 2006 which cured the 
timing defect.  See, e.g., Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA directed notice in May 2004 and September 2005 
had a statement directed to this element on page 2 that the 
Board finds adequately represented the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided notice covering all content 
requirements adequately.  The content of the VCAA notice 
supports the conclusion that the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Furthermore, any deficiency in VCAA notice 
regarding the effective date or initial rating elements is 
harmless since the veteran has already established 
entitlement to an effective date and initial rating.  In 
addition, the Board is denying the claim for increase.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  The RO obtained VA records and private treatment 
records and the veteran was examined several times, most 
recently in 2006.  Furthermore, there is no argument that 
relevant evidence has not been obtained or that the 
comprehensive medical reports are inadequate for an informed 
determination.  Thus, the Board finds the development 
overall is adequate when read in its entirety and that it 
satisfied the obligations established in the VCAA and the 
Board remands.  VA's duty to assist has been satisfied and 
the Board will turn to a discussion of the issue on the 
merits.


Analysis

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase the regulations 
do not give past medical reports precedence over current 
findings where such current findings are adequate and 
relevant to the rating issue.  See Powell v. West, 13 Vet. 
App. 31 (1999), Francisco v. Brown, 7 Vet. App. 55 (1994).  

This appeal is based on a June 2000 rating decision, and the 
veteran's claim requires a review of both versions of the 
rating criteria for the cervical spine and IVDS as the RO 
has considered these rating schemes as reflected in the 
April 2005 and April 2006 supplemental statements of the 
case.  Where, as here, the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 
(1996) ("plain language of section 5110(g) prohibits a 
retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See 
also VAOPGCPREC 3-2000 and 7-2003.  

Deleted were comparative terms such as "pronounced" or 
"severe" that existed in the former criteria for IVDS, and 
for the spine adding objective and quantifiable criteria 
primarily limitation of motion specified in specific or 
combined degrees of motion for the spine permitted more 
consistent evaluation based on objective criteria rather 
than terms such as "sight" or "moderate".  However, the 
revised criteria cannot be applied earlier than their 
effective date, which in this case is in late September 2002 
for IVDS and late September 2003 for the spine criteria and 
would apply to only a brief portion of the appeal period.  
Bernard v. Brown, 4 Vet. App. 384 (1993), see also 
VAOPGCPREC 3-00.  

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to IVDS, provided a 20 percent evaluation for a disability 
that was moderate; recurring attacks.  A 40 percent rating 
was provided for severe disability manifested by reoccurring 
attacks with intermittent relief.  A 60 percent rating was 
provided for intervertebral disc syndrome productive of 
pronounced disability, "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293. 

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
rate at 60 percent; with incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months, rate at 40 percent.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or 
codes.  See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  Thus, this is not a 
situation where an apparent harmless shifting of diagnostic 
codes may create confusion as to the criteria employed in a 
disability evaluation and the extent of the service-
connected pathology.  See, e.g., Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  See also 38 C.F.R. §§ 4.2, 4.21.  
The rating guidance instructs that alterative rating schemes 
should be considered to determine the appropriate 
evaluation.  

Also pertinent to the evaluation of IVDS is VAOPGCPREC 36-
97, wherein it was noted that IVDS involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury, and that where less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even where the rating 
corresponds to the maximum rating under another applicable 
diagnostic code pertaining to limitation of motion.

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003).  Although the latest 
amendment purported to make only editorial, not substantive 
changes to the criteria for evaluating IVDS that became 
effective in 2002, the notes defining incapacitating episode 
and chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  Id. at 51,456, Note (1).  

Under the former rating criteria, limitation of motion of 
the cervical spine was rated as follows: severe, 30 percent, 
moderate, 20 percent, and slight, 10 percent.  Diagnostic 
Code 5290.  There was no standardized range of motion for 
the cervical spine included in the prior version of the 
rating schedule.  38 C.F.R. § 4.71 (2001).  Under the new 
general rating formula for diseases and injuries of the 
spine, normal forward flexion of the cervical spine is zero 
to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  The current version of 
the rating scheme also provides a 30 percent evaluation for 
limitation of forward flexion of the cervical spine to 15 
degrees or less.  A 20 percent evaluation is provided where 
forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion is not greater than 170 degrees or muscle 
spasm or guarding severe enough to result in abnormal gait 
or spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  A 10 percent evaluation is provided 
where forward flexion of the cervical spine is greater than 
30 degrees but not greater than 40 degrees, or the combined 
range of motion is greater than 170 degrees but not greater 
than 335 degrees, or muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis, 
or vertebral body fracture with the loss of 50 percent or 
more of the height.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

The current and former versions of the regulations provide a 
40 percent evaluation for unfavorable ankylosis of the 
cervical spine and a 30 percent evaluation is provided for 
favorable ankylosis of the cervical spine.  Although 
potentially applicable, there is no report of ankylosis or 
bony fixation of the cervical spine at any time during the 
initial rating period, so there is no need to elaborate 
further on the application of this alternative rating 
scheme.  Furthermore, the VA examiner in February 2006 
settled any question of demonstrable vertebral body 
deformity and as a result there is no need to discuss the 
additional rating of 10 percent that was available in the 
previous version of the rating scheme under Diagnostic Code 
5285.

Regarding the residuals of a fracture of the 6th cervical 
vertebra, the VA examiner in May 2000 noted the veteran's 
complaints were neck pain and heavy shoulders.  There was 
slight diffuse posterior neck tenderness and the range of 
motion was forward flexion 20 degrees, extension 20 degrees, 
lateral flexion 20 degrees bilaterally, and rotation 40 
degrees bilaterally.  The diagnosis was multilevel 
degenerative disc disease with herniations and degenerative 
arthritis and foraminal stensosis moderately disabling.  

The neurology examiner in September 2000 noted the veteran 
denied weakness or numbness in the upper extremities.  Motor 
strength was graded 5/5, and sensation was intact.  Deep 
tendon reflexes were positive and symmetrical and there were 
no pathological reflexes.  His station and gait were normal.  
The impression was cervical spondylosis without evidence of 
myelopathy or radiculopathy.  This was the same impression 
offered in a private evaluation in April 2000 that also 
found a full range of motion without pain or tenderness.  
Other contemporaneous outpatient reports note grossly 
physiologic neurologic status and posterior cervical spine 
tenderness.  

Same private physician saw the veteran in January 2001 and 
stated the findings were unchanged from the previous 
evaluation.  He had a cervical decompression and laminectomy 
early in 2001 and the discharge diagnosis was cervical 
spondylosis with radiculopathy.  The record noted 
intractable neck pain with bilateral radiation to the arms 
but neurological evaluation showed no sensory deficit or 
weakness of the arms or the intrinsic hand musculature.  He 
had no pathological reflexes and the radiology reports 
showed moderate to marked degenerative changes in the mid 
and lower cervical spine.  The record shows the veteran was 
assigned a temporary total disability evaluation under 
38 C.F.R. § 4.30 from March 1, 2001 to April 1, 2001 based 
on the laminectomy.  

A VA examiner in May 2002 noted severe neck pain more 
intense in the left upper extremity with no improvement from 
the cervical decompression.  The veteran had no numbness or 
tingling in the arms, and the sensory and motor arc of the 
fingers appeared normal.  He could touch the thumb to all 
fingers without difficulty.  For the peripheral nerves, 
there was no numbness or tingling of the arms or the hands, 
sensory and motor reflexes were normal in the upper 
extremities.  The diagnosis was cervical arthritis.  For the 
spine the examiner again noted normal sensory and motor 
reflexes and stated the veteran's main complaint was pain.  
The diagnosis was post-traumatic inflammation of the neck 
requiring cervical decompression with partial relief.

Contemporaneous VA outpatient reports through April 2003 
report decreased flexibility, intact sensation and no 
numbness and/or tingling.  The reports showed the range of 
motion reported was that he could rotate 45 degrees 
bilateral, that he could not hyperextend, that he had full 
forward flexion and no paraspinal muscle spasm.  Another 
report noted rotation 34 degrees to the right and 44 degrees 
to the left, forward flexion 22 degrees, extension 44 
degrees, and lateral flexion 20 degrees to the right and 30 
degrees to the left.  The reports consistently show 5/5 
strength and normal sensation.  In April 2003 a normal range 
of motion was noted and the assessment was improved 
degenerative disc disease. 

A VA examiner in July 2003 reviewed the record noting the 
complaint of considerable neck pain and that the veteran had 
prior surgery.  The examiner noted the veteran complained of 
left arm and left little finger pain, but not pain in the 
ring finger, and numbness for the previous six months that 
did not limit function noticeably.  The range of motion with 
the norm stated was flexion 25 degrees (normal 45), 
extension 35 degrees (normal 55 degrees), lateral bending 26 
degrees to the left and 22 degrees to the right (normal 40 
degrees), and rotation 42 degrees that was described as 
severely limited from the 70 degree normal range.  The 
neurological examination was entirely negative and there was 
no sensory loss in the left little or ring finger.  The 
examiner believed the veteran had left cervical 
radiculopathy resulting in pain in the left side little 
finger that originated in the ulnar nerve roots.  The 
examiner noted that the veteran complained of severe pain in 
the little finger with certain neck movements.  The examiner 
believed that the left ulnar nerve radiculopathy was related 
to cervical osteoarthritis. 

The same VA examiner reported in May 2004 that the 
increasing neck, upper back and shoulder pain was relieved 
somewhat with the previous surgery.  The veteran had a 
constant sense of discomfort if not pain and spells of pain 
with changing heads position.  This was relieved by changing 
neck position again and with medication, but he also had a 
TENS unit.  He reported episodes of lower neck pain twice a 
week that would last up to an hour or more, and that he had 
a hang-up sensation in neck from time to time.  He also 
complained of little finger numbness at times, but no grip 
weakness.  He winced with palpation of the lower cervical 
spinous processes and the paravertebral muscles.  The range 
of motion with the normal range was flexion 35 degrees 
(normal 45 degrees), extension 42 degrees (55 degrees 
normal), lateral bending 25 degrees to the left and 22 
degrees to the right (normal 40 degrees), rotation 42 
degrees to the left and 50 degrees to the right (normal 70 
degrees).  The examiner stated that the veteran winced with 
pain at the extremes and he could not go past the indicated 
levels of motion.  The examiner estimated that pain reduced 
muscle power to 70 percent of normal.  The examiner did not 
perform repetitive muscle strength tests due to pain.  There 
was some palpable trapezius muscle spasm and these muscles 
were somewhat tender.  The upper extremities had no loss of 
grip strength, and deep tendon reflexes were present and 
equal.  The examiner stated there was no evidence of sensory 
change in the hands with special emphasis on the ulnar 
distribution which did not reveal any area of hypoesthesia.  
The diagnoses included cervical spondylosis, degenerative 
disc disease and degenerative arthritis.

The VA examiner in February 2006 reviewed the claims file 
noting the veteran's complaint of radiating neck pain that 
could be intermittent.  Flare-ups were brought on without 
apparent cause and somewhat relieved with medication.  The 
veteran stated he occasionally used a cervical collar.  The 
posterior neck revealed mild to moderate tenderness to 
palpation of the paravertebral musculature that extended to 
the deltoid and trapezius muscles.  The range of motion 
testing caused some pain.  Forward flexion was 40 degrees, 
extension 30 degrees, lateral flexion 15-20 degrees 
bilaterally, and rotation 45 degrees bilateral.  The 
examiner stated there was no discernable decrease in the 
range of motion after two tests.  There was no neurological 
sensory deficit in the upper extremities and the deep tendon 
reflexes were graded 1/4+ and equal bilaterally.  The 
assessment was status post cervical spine surgery.  The 
examiner stated that there was pain, weakness and 
fatigability except that it could not be determined if there 
was incoordination or likely additional range of motion loss 
with repeated range of motion.  It was done twice with no 
discernable decrease, although he did experience some pain 
and fatigability.  The examiner also reviewed an X-ray 
report of the cervical spine and stated it did not reveal 
demonstrable deformity of any cervical vertebral body, only 
spinal fusion of several vertebral bodies.   

For the period prior to September 23, 2002, the Board 
concludes that objective findings would not support an 
evaluation in excess of 20 percent in view of demonstrable 
limitation of motion or satisfactory evidence of painful 
motion.  The examiner in May 2000 characterized the 
disability as moderate based upon the range of motion and it 
was consistent on subsequent reports with full forward 
flexion noted on several occasions in outpatient records.  
Alternatively IVDS would not reasonably be viewed as more 
than moderate in the absence of any objective neurological 
manifestations related to the cervical spine.  Indeed, it 
seems quite clear from the VA and private neurology 
assessments prior to and after the surgery in 2001 that the 
veteran did not manifest such symptoms.  Thus, the 20 
percent evaluation is the more nearly approximated level of 
disability with demonstrable, but no more than moderate 
limitation of motion the predominant manifestation in the 
disability picture.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290, 5293 (2001).  

The disability picture from September 23, 2002 does not 
warrant a higher evaluation when the revised rating schemes 
for the spine or IVDS are taken into account.  For example, 
the VA examiner in 2004 and 2005 reported a range of motion 
more nearly approximating a 20 percent rating.  More 
recently, the VA examiner in 2006 reported a range of motion 
that barely met the criteria for a 10 percent evaluation 
under the revised rating scheme for the spine, with forward 
flexion 40 degrees and the combined range of motion 
appreciably greater than 170 degrees.  The examiner noted no 
additional loss of motion was decreased after repeated range 
of motion testing.  

As noted in the current rating scheme for IVDS, chronic 
orthopedic and neurologic manifestations means orthopedic 
and neurologic signs and symptoms resulting from IVDS that 
are present constantly, or nearly so (emphasis added).  The 
examiner in February 2006, consistent with earlier 
examinations, did not support the presence of such 
neurologic signs, and this was evident from the examiner's 
discussion in 2004 that special emphasis in the evaluation 
of the ulnar distribution did not reveal any objective 
manifestations.  Furthermore, in 2006 the veteran reported 
intermittent pain.  The examiner's opinions are viewed in 
their full context and not characterized solely by the 
medical professional's choice of words.  See, e.g., Lee v. 
Brown, 10 Vet. App. 336, 339 (1997).  The record does not 
confirm incapacitating episodes so there is no basis for an 
evaluation higher than 20 percent on that basis as an 
alterative to orthopedic and neurologic manifestations based 
on IVDS.  

Assuming without argument that the left ulnar neuropathy 
represented a chronic or persistent manifestation it would 
not warrant more than a 10 percent rating that contemplates 
mild incomplete paralysis, in view of the wholly sensory 
manifestations and no functional impairment being 
objectively reported on several examinations.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.  Thus in the intended 
application in the new rating scheme for IVDS this 
alterative would not produce a higher overall disability 
evaluation if it were applied since the record shows the 
veteran had received a 100 percent evaluation for prostate 
cancer from September 2000 until recently.  That rating has 
been reduced to 20 percent and combing the orthopedic and 
neurologic manifestations for IVDS with that evaluation 
would not produce a higher overall disability evaluation.  
See 38 C.F.R. § 4.25.  Therefore, the Board concludes that 
the disability is properly viewed as 20 percent disabling 
but no higher under the IVDS criteria or alternatively under 
limitation of motion criteria previously and current in 
effect.  38 C.F.R. § 4.7.

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did 
not find that the record warranted its application.  
However, there is no indication that the cervical spine 
disability have required, for example, frequent 
hospitalization or has been shown to markedly interfere with 
employment so as to render impractical the application of 
the regular schedular standards.  Indeed, the VA examiners 
noted that the cervical spine disability produces 
appreciable functional impairment and the percentage 
evaluation recognizes this.  The VA examiners have 
characterized the manifestations as producing interference 
with function as no more than moderate, and overall none 
have described the disability manifestations in a manner 
that would suggest the application of the schedular 
standards is impractical.  Accordingly, an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)(When evaluating an 
increased rating claim, it is well established that the 
Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach 
such a conclusion on its own.), see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities 
are impaired).


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a fracture of the 6th cervical 
vertebra is denied.


REMAND

The record shows that the June 2003 RO rating decision 
proposed a reduction in the rating for prostate cancer from 
100 percent to 20 percent.  However, a March 2005 rating 
decision showed the 100 percent evaluation had remained in 
effect from September 29, 2000 pending a routine future 
examination in December 2005.  
Information in the Veterans Appeals Control and Locator 
System (VACOLS) shows that in July 2006 the RO notified the 
veteran of a rating determination that reduced the 
evaluation for prostate cancer from 100 percent to 20 
percent.  The information in VACOLS shows the RO received a 
notice of disagreement in July 2006 with a rating 
determination that is not documented in the claims file.  
Where there has been an initial RO adjudication of a claim 
and a notice of disagreement (NOD) is filed in response to 
the RO determination, the claimant is entitled to a 
statement of the case (SOC), and the Board is obligated to 
insure that the procedural step is completed, thus requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Information in VACOLS does not show the RO has as yet 
responded to the request for a SOC, although the NOD has 
been acknowledged.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The veteran should be issued a SOC 
addressing the rating decision wherein 
the RO reduced the disability evaluation 
for prostate cancer from 100 percent to 
20 percent.  The veteran should be 
advised of the need to timely file a 
substantive appeal if he wishes 
appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome 
warranted. No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


